BOYER, Judge.
Appellant seeks reversal of a judgment of guilt and resulting sentence entered after a plea of nolo contendere to four counts of an information. Appellant contends that the trial court erred in accepting his pleas as to counts two and four when it became apparent that a possible defense to those counts existed. The record reveals that both defendant and his counsel expressly acknowledged that they had discussed possible defenses. The trial judge made a sufficient inquiry into the factual basis of the plea. The record is sufficient to demonstrate waiver of any possible defenses. The record also reveals that the defendant was aware of the possible defense now urged as a basis for reversal. The holdings of State v. Kendrick, 336 So.2d 353 (Fla.1976) and State v. Lyles, 316 So.2d 277 (Fla.1975) are inapplicable to the facts of this case to which we find apropos the rationale of our sister court of the Third District in Mathis v. State, 348 So.2d 1221 (Fla. 3rd DCA 1977).
AFFIRMED.
McCORD, C. J. and MELVIN, J., concur.